Citation Nr: 1631126	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, service connection for traumatic brain injury.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Muskogee, Oklahoma. A transcript of the hearing is of record.

In February, 2013, September 2013, and July 2014, the Board remanded the issue of service connection for traumatic brain injury for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded the appeal to obtain the Veteran's in-service mental health records, VA treatment records since 2012, unit history records for the unit that he was assigned to when in Iraq, and provide a VA examination to the Veteran.  Although the AOJ obtained the Veteran's VA treatment records as directed, substantial compliance with the remaining directives was not accomplished.

With respect to in-service mental health treatment records, it is unclear whether the AOJ substantially complied with all provisions of the M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, which provides guidance for development concerning evidence of in-service mental health treatment.  In August 2014, the AOJ sent an email requesting the Veteran's mental health clinic records to the VA Records Management Center (RMC), which responded in September 2014 that it was unable to locate the requested records.  In October 2015, the AOJ issued a memorandum concerning the Board's July 2014 remand for in-service mental health clinic treatment records and unit histories, which suggested that the Board's remand orders constituted misdirected development.  (The document had a subject line of "Misdirected Development", but it otherwise appears to have been something of a form letter, with various options to check off as the basis for concluding there was a directive error, but no such box was checked.)  Because the memorandum is incomplete, the Board is unable to draw any meaningful conclusions from it.  

In February 2016, the AOJ issued a deferred rating decision recommending the submission of a PIES request using code C01 for the records that were the subject of the August 2014 request to the RMC.  In March 2016, the AOJ submitted a request to DPRIS, but because the printout for the request is partially illegible, the Board is unable to determine what records were requested, although from what can be read it appears that the request was primarily directed at the Veteran's service personnel records, not unit history records. 

In April 2016, it appears information concerning treatment the Veteran received at Landstuhl Regional Medical Center in Germany was associated with the file.  It is not obvious, however, what this information represents, or what it was meant to convey.  Likewise, an April 2016 Information Report summarizing the Veteran's service history, including overseas active duty service in Kuwait and Army Reserve service from January 2004 to November 2008, was associated with the claims file.  The significance of this document in the context of the Board's remand request also is not obvious.  Since it remains unclear whether there are any available in-service mental health clinic records pertaining to the Veteran or historical records (unit history and lessons learned documents) as previously requested, it will be necessary to remand the appeal yet again.  

The record also contains a June 2015 VA examination report and October 2015 addendum concerning the Veteran's claimed TBI, both authored by the same examiner.  In the June 2015 VA examination report, the examiner diagnosed the Veteran with a TBI, which was noted as first diagnosed on June 30, 2008.  Although acknowledging the Veteran to be a poor historian, the diagnosis appears to be based on his subjective report which has his blast exposure occurring in 2008, after service.  The October 2015 addendum concludes "Veteran does not have current symptoms of TBI.  His MMSE is within normal limits.  There are no documented concussions in the records I reviewed.  I believe his symptoms are [] at least as likely as not arising from service connected psychiatric illness including PTSD, Bipolar disorder, NOS since symptoms that he is experiences [sic] are commonly associated with these diagnoses which are well founded diagnostically."  Because these reports conflict on the question of whether the Veteran carries a diagnosis of TBI and the Board is unable to reconcile this contradiction, remand is warranted for clarifying opinion.  Additionally, the Board notes that the Veteran's VA treatment records are replete with references to diagnoses of and treatment for TBI, including TBI from a possible fall from a truck during his employment as a civilian.  Accordingly, further opinion is needed.

Based upon the foregoing, remand for compliance with the Board's July 2014 remand directives is accordingly warranted.  Stegall, 11 Vet. App. 268, 270-71.

Accordingly, the case is REMANDED for the following action:

1.  As it is understood that in-service Mental Health Clinic records are stored separately from other service treatment records (see M21-1MR, Part IV, Subpart ii, Chapter 1, Section D), contact the appropriate department/agency for a copy of all of the Veteran's in-service Mental Health Clinic treatment records, particularly as would have been generated during the Veteran's service with the HHC, 1st Armored Division stationed in Wiesbaden, Germany, from January 2003 to January 2004.

If these Mental Health Clinic records cannot be obtained, a formal finding of their unavailability should be issued, which details all efforts made to obtain such records.

2.  Contact the appropriate service department/agency for military history records (including, but not limited to, unit histories and Lessons Learned) for HHC 1st Armored Division during the period from April 2003 to January 2004.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

If these unit records cannot be obtained, a formal finding of their unavailability should be issued, which details all efforts made to obtain such records.

3.  Next, return the claims file to the examiner who conducted the June 2015 VA examination and authored the October 2015 addendum, for another addendum opinion as to the nature and etiology of the Veteran's TBI.  The need for another TBI examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file-to include pertinent VA (TBI and Mental Health Clinic) treatment records, the November 2011 Board hearing Transcript,  June 2013 psychiatric examination results, and any service personnel or unit history records documenting service in Iraq or Kuwait-the examiner is requested to address the following:

(A) Does the Veteran have clinical symptoms of traumatic brain injury?  In answering, please address the Veteran's VA treatment records which contain numerous references to TBI diagnoses, symptoms, and treatment.

(B) If, and only if, the Veteran is found to have clinical symptoms of traumatic brain injury, are those symptoms distinguishable from symptoms arising out of his service connected psychiatric disability (diagnosed as PTSD with bipolar disorder, not otherwise specified)?

(C) If, and only if, the Veteran is found to have clinical symptoms of traumatic brain injury which are distinguishable from psychiatric disability (diagnosed as PTSD with bipolar disorder, not otherwise specified), is it at least as likely as not (i.e., 50 percent or greater probability) that traumatic brain injury is related to his active duty service, particularly any exposures to blast occurring during his deployment for Operation Enduring Freedom (in Iraq or Kuwait)?

The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  The examiner should record all pertinent medical complaints, symptoms, and clinical findings, and review the results of any testing prior to completion of the report.

A complete rationale for all opinions must be set forth in the examination report. 

4.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



